Exhibit 99.1 N E W S R E L E A S E Contact: Investor Relations Inquiries Edmund E. Kroll Senior Vice President, Finance & Investor Relations (212) 759-0382 Media Inquiries Toni Simonetti Senior Vice President, Public Affairs (314) 725-4477 FOR IMMEDIATE RELEASE CENTENE CORPORATION REPORTS 2 ST. LOUIS, MISSOURI (February 9, 2010) Centene Corporation (NYSE: CNC) today announced its financial results for the quarter and year ended December 31, 2009. The results of operations for our New Jersey health plan, University Health Plans, are classified as discontinued operations.The discussions below, with the exception of cash flow information, are in the context of continuing operations and all financial ratios exclude premium taxes. 2009 Highlights Q4 Full Year Premium and Service Revenues (in millions) $ $ Consolidated HBR % % Diluted EPS $ $ Cash flow from operations (in millions) $ $ Fourth Quarter Highlights · Quarter-end managed care at-risk membership of 1,455,600, an increase of 259,600 lives year over year. · Premium and Service Revenues of $1,050.8 million, representing 19.6% year over year growth. · Health Benefits Ratio (HBR) of 83.9%. · General and Administrative (G&A) expense ratio of 12.7%. · Cash flow from operations of $71.3 million. · Days in claims payable of 50.1, including pharmacy claims payable. · Diluted earnings per share from continuing operations of $0.53. Other Events · During the fourth quarter of 2009, CeltiCare Health Plan of Massachusetts enrolled 27,300 members under our new managed healthcare service contracts for the Commonwealth Bridge and Commonwealth Care programs. · In November 2009, we announced we were selected to provide managed care services in Mississippi to Medicaid recipients through the Mississippi Coordinated Access Network (MississippiCan) program.We are working with the State and currently expect a 2010 start date. · In December 2009, Don Imholz was promoted to Executive Vice President and Chief Information Officer, and in January 2010, Toni Simonetti was appointed Senior Vice President of Public Affairs. · We recently completed the sale of an additional 5.75 million shares of common stock, including the underwriters overallotment option, for a public offering price of $19.25 per share. Net proceeds from the sale of the additional shares were approximately $104.5 million.As a result of the sale of these shares, the pro-forma debt to capital ratio is reduced to 23.6% from 33.2% at December 31, 2009. Michael F. Neidorff, Centene’s Chairman and Chief Executive Officer, stated, “Our commitment to quality and fundamentals drove solid 2009 results and we endeavor to maintain this momentum in 2010.” The following table depicts membership in Centene’s managed care organizations, by state, at December 31, 2009 and 2008: December 31, Arizona Florida — Georgia Indiana Massachusetts — Ohio South Carolina Texas Wisconsin Total at-risk membership Non-risk membership 63,700* Total * Increase mainly due to consolidation of our Access Health Solutions LLC investment, effective January 1, 2009. The following table depicts membership in Centene’s managed care organizations, by member category, at December 31, 2009 and 2008: December 31, Medicaid CHIP & Foster Care ABD & Medicare Other State programs — Total at-risk membership Non-risk membership Total Statement of Operations · For the fourth quarter of 2009, Premium and Service Revenues increased 19.6% to $1,050.8 million from $878.8 million in the fourth quarter of 2008.The increase was primarily driven by membership growth in all states, premium rate increases, the consolidation of Access and conversion of members to our at-risk plan in Florida. · The consolidated HBR, which reflects medical costs as a percent of premium revenues, was 83.9%.A reconciliation of the change in HBR from the prior year same period and from the immediately preceding quarter is presented below: Q4:2009 vs. Q4:2008 Q4:2009 vs. Q3:2009 Fourth Quarter 2008 % Third Quarter 2009 % New markets reserved at higher rates New markets reserved at higher rates Impact of additional costs related to the flu Impact of additional costs related to the flu Decrease in Texas CHIP/Perinate rates Rate increases ) Improvements in ABD markets ) Fourth Quarter 2009 % Net change in other markets Fourth Quarter 2009 % The increase in the fourth quarter of 2009 over the comparable period in 2008 was due to the effect of reserving at higher rates for new markets, the March 1, 2009 rate decrease for our CHIP/Perinate product in Texas which brought the HBR more in line with our normal range and the impact of additional costs related to the flu.We also experienced improvements in our ABD product, particularly in Ohio and South Carolina.Sequentially, the increase in the HBR reflects the impact of the aforementioned new markets, additional costs related to the flu along with the effect of rate increases, including the rate increase in Georgia for the period July 1, 2009 to December 31, 2009, recorded in the fourth quarter. · Consolidated G&A expense as a percent of premium and service revenues was 12.7% in the fourth quarter of 2009, a decrease from 13.8% in the fourth quarter of 2008.The reduction in the G&A ratio between years reflects improved leveraging of our costs over a higher revenue base and the impact of additional revenue from new business (Florida and South Carolina). · Earnings per diluted share from continuing operations were $0.53, compared to $0.53 in the fourth quarter of 2008.When compared to the fourth quarter of 2008, we anticipated and experienced an increase in costs related to the flu of approximately $8.3 million.This was partially offset by decreases in pharmacy and other medical expense categories and a lower G&A expense ratio as discussed above. · For the year ended December 31, 2009, Premium and Service Revenues increased 18.4% to $3.9 billion in 2009 from $3.3 billion in 2008.G&A expenses as a percent of Premium and Service Revenues decreased to 13.3% in 2009, compared to 13.6% in 2008.Earnings from operations increased to $138.1 million in 2009 from $131.6 million in 2008.Net earnings from continuing operations, were $86.1 million, or $1.94 per diluted share in 2009 compared to $84.2 million, or $1.90 per diluted share in 2008. Recording the Georgia premium rate increase for the period from July 1, 2007 to December 31, 2007 during the first quarter of 2008 had the effect of increasing our 2008 revenue and pre-tax earnings by $20.8 million, or $0.28 per diluted share. Balance Sheet and Cash Flow At December 31, 2009, the Company had cash and investments of $986.1 million, including $949.9 million held by its regulated entities and $36.2 million held by its unregulated entities.Medical claims liabilities totaled $470.9 million, representing 50.1 days in claims payable, an increase of 1.2 days from September 30, 2009.Total debt was $307.7 million and debt to capitalization was 33.2%.Year to date cash flow from operations was $248.2 million. Days in claims payable have been adjusted to reflect the inclusion of pharmacy claims payable.A reconciliation of the Company’s change in days in claims payable from the immediately preceding quarter-end is presented below: Days in claims payable, September 30, 2009 Timing of medical claims processing 1.0 Pharmacy Days in claims payable, December 31, 2009 Outlook The table below depicts the Company’s annual guidance from continuing operations for 2010: Full Year 2010 Low High Premium and Service revenues (in millions) Earnings per diluted share (EPS) HBR % 84.0% 86.0% G&A % 12.4% 12.9% Diluted Shares Outstanding (in thousands) The Company is adjusting the EPS range of its earnings guidance to reflect the issuance of 5.75 million common shares of stock related to the Company’s recently completed stock offering, which is partially offset by a reduction in interest expense from the pay down of our revolving credit facility. Conference Call As previously announced, the Company will host a conference call Tuesday, February 9, 2010, at 8:30 A.M. (Eastern Time) to review the financial results for the fourth quarter ended December 31, 2009, and to discuss its business outlook.Michael F. Neidorff and William N. Scheffel will host the conference call.Investors and other interested parties are invited to listen to the conference call by dialing 800-273-1254 in the U.S. and Canada; 973-638-3440 from abroad, or via a live, audio webcast on the Company’s website at www.centene.com, under the Investors section.A replay will be available for on-demand listening shortly after the completion of the call until 11:59 PM (Eastern Time) on Tuesday, February 23, 2010, at the aforementioned URL, or by dialing 800-642-1687 in the U.S. and Canada, or 706-645-9291 from abroad, and entering access code 51681793. About Centene Corporation Centene Corporation is a leading multi-line healthcare enterprise that provides programs and related services to individuals receiving benefits under Medicaid, including the Children’s Health Insurance Program (CHIP), as well as Aged, Blind, or Disabled (ABD), Foster Care, Long-Term Care and Medicare (Special Needs Plans). The Company operates local health plans and offers a wide range of health insurance solutions to individuals and the rising number of uninsured Americans. It also contracts with other healthcare and commercial organizations to provide specialty services including behavioral health, life and health management, managed vision, telehealth services, pharmacy benefits management and medication adherence. Information regarding Centene is available via the Internet at www.centene.com. The information provided in this press release contains forward-looking statements that relate to future events and future financial performance of Centene.Subsequent events and developments may cause the Company’s estimates to change.The Company disclaims any obligation to update this forward-looking financial information in the future.Readers are cautioned that matters subject to forward-looking statements involve known and unknown risks and uncertainties, including economic, regulatory, competitive and other factors that may cause Centene’s or its industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements.Actual results may differ from projections or estimates due to a variety of important factors, including Centene’s ability to accurately predict and effectively manage health benefits and other operating expenses, competition, changes in healthcare practices, changes in federal or state laws or regulations, inflation, provider contract changes, new technologies, reduction in provider payments by governmental payors, major epidemics, disasters and numerous other factors affecting the delivery and cost of healthcare.The expiration, cancellation or suspension of Centene’s Medicaid Managed Care contracts by state governments would also negatively affect Centene. [Tables Follow] CENTENE CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) December 31, ASSETS Current assets: Cash and cash equivalents of continuing operations $ $ Cash and cash equivalents of discontinued operations Total cash and cash equivalents Premium and related receivables, net of allowance for uncollectible accounts of $1,338 and $1,304, respectively Short-term investments, at fair value (amortized cost $39,230 and $108,469, respectively) Other current assets Current assets of discontinued operations other than cash Total current assets Long-term investments, at fair value (amortized cost $514,256 and $329,330, respectively) Restricted deposits, at fair value (amortized cost $20,048 and $9,124, respectively) Property, software and equipment, net of accumulated depreciation of $103,883 and $74,194, respectively Goodwill Intangible assets, net Other long-term assets Long-term assets of discontinued operations Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Medical claims liability $ $ Accounts payable and accrued expenses Unearned revenue Current portion of long-term debt Current liabilities of discontinued operations Total current liabilities Long-term debt Other long-term liabilities Long-term liabilities of discontinued operations Total liabilities Commitments and contingencies Stockholders’ equity: Common stock, $.001 par value; authorized 100,000,000 shares; issued and outstanding 45,593,383 and 45,071,179 shares, respectively 46 45 Additional paid-in capital Accumulated other comprehensive income: Unrealized gain on investments, net of tax Retained earnings Treasury stock, at cost (2,414,010 and 2,083,415 shares, respectively) Total Centene stockholders’ equity Noncontrolling interest — Total stockholders’ equity Total liabilities and stockholders’ equity $ $ CENTENE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share data) (Unaudited) Three Months Ended December 31, Year Ended December 31, Revenues: Premium $ Service Premium and service revenues Premium tax Total revenues Expenses: Medical costs Cost of services General and administrative expenses Premium tax Total operating expenses Earnings from operations Other income (expense): Investment and other income Interest expense ) Earnings from continuing operations, before income tax expense Income tax expense Earnings from continuing operations, net of income tax expense Discontinued operations, net of income tax (benefit) expense of $(56), $(671), $(1,204) and $(281), respectively ) Net earnings Noncontrolling interest 56 — — Net earnings attributable to Centene Corporation $ Amounts attributable to Centene Corporation common shareholders: Earnings from continuing operations, net of income tax expense $ Discontinued operations, net of income tax (benefit) expense ) Net earnings $ Net earnings (loss) per share attributable to Centene Corporation: Basic: Continuing operations $ Discontinued operations ― ) ) ) Earnings per common share $ Diluted: Continuing operations $ Discontinued operations ― ) ) ) Earnings per common share $ Weighted average number of shares outstanding: Basic Diluted CENTENE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Year Ended December 31, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Stock compensation expense (Gain) loss on sale of investments, net ) Impairment loss — Deferred income taxes Changes in assets and liabilities: Premium and related receivables ) Other current assets ) ) Other assets 9 ) Medical claims liability Unearned revenue ) Accounts payable and accrued expenses ) Other operating activities Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Purchase of investments ) ) Sales and maturities of investments Investments in acquisitions, net of cash acquired, and investment in equity method investee ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options Proceeds from borrowings Payment of long-term debt ) ) Distributions to noncontrolling interest ) — Contribution from noncontrolling interest — Excess tax benefits from stock compensation 53 Common stock repurchases ) ) Debt issue costs ) — Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $ $ Supplemental disclosure of non-cash investing and financing activities: Contribution from noncontrolling interest $ $ — CENTENE CORPORATION CONTINUING OPERATIONS SUPPLEMENTAL FINANCIAL DATA Q4 Q3 Q2 Q1 Q4 MEMBERSHIP Managed Care: Arizona Florida — Georgia Indiana Massachusetts — — — Ohio South Carolina Texas Wisconsin Total at-risk membership Non-risk membership TOTAL Medicaid CHIP & Foster Care ABD & Medicare Other State programs — — — Total at-risk membership Non-risk membership TOTAL Specialty Services(a): Cenpatico Behavioral Health Arizona Kansas Bridgeway Health Solutions Long-term Care TOTAL (a) Includes external membership only. REVENUE PER MEMBER PER MONTH(b) $ CLAIMS(b) Period-end inventory Average inventory Period-end inventory per member (b) Revenue per member and claims information are presented for the Managed Care at-risk members. Q4 Q3 Q2 Q1 Q4 DAYS IN CLAIMS PAYABLE Medical Pharmacy TOTAL Days in Claims Payable is a calculation of Medical Claims Liabilities at the end of the period divided by average claims expense per calendar day for such period. CASH AND INVESTMENTS (in millions) Regulated $ Unregulated TOTAL $ DEBT TO CAPITALIZATION 33.2% 31.9% 33.0% 34.6% 34.6% Debt to Capitalization is calculated as follows: total debt divided by (total debt + total equity).The pro-forma debt to capital ratio, adjusted for the follow on stock offering which would have reduced total debt by $84.0 million and increased total equity by $104.5 million, is reduced to 23.6% from 33.2% at December 31, 2009. OPERATING RATIOS: Three Months Ended December 31, Year Ended December 31, Health Benefits Ratios: Medicaid and CHIP % ABD and Medicare Specialty Services Total General & Administrative Expense Ratios % MEDICAL CLAIMS LIABILITY (In thousands) The changes in medical claims liability are summarized as follows: Balance, December 31, 2008 $ Acquisitions — Incurred related to: Current period Prior period ) Total incurred Paid related to: Current period Prior period Total paid Balance, December 31, 2009 $ Centene’s claims reserving process utilizes a consistent actuarial methodology to estimate Centene’s ultimate liability.Any reduction in the “Incurred related to:Prior period” amount may be offset as Centene actuarially determines “Incurred related to: Current period.”As such, only in the absence of a consistent reserving methodology would favorable development of prior period claims liability estimates reduce medical costs.Centene believes it has consistently applied its claims reserving methodology in each of the periods presented. The amount of the “Incurred related to: Prior period” above includes the effects of reserving under moderately adverse conditions, new markets where we use a conservative approach in setting reserves during the initial periods of operations, increased receipts from other third party payors related to coordination of benefits and lower medical utilization and cost trends for dates of service prior to December 31, 2008.
